Title: To George Washington from Lieutenant Colonel Adam Hubley, Jr., 9 February 1778
From: Hubley, Adam Jr.
To: Washington, George



Sir
Lancaster [Pa.] February 9th 1778.

Inclosed, I transmit to your Excellency the proceedings of a Genl Court-martial, held at this place. By order of Major Genl The Marquiss—de La Fayette.
I must beg leave to inform your Excellency that the detection of this plot, has discovered a number of considerable persons, possess’d of Estates, chiefly Country people, near this place, who have had a hand in the Vilanous practice of purchasing Horses for the use of Genl Howes Army. Unfortunately none of them (the Condemn’d Wretches excepted) have been taken. I am in hopes (unless they are gone to their friend Howe) they will be soon taken and meet with their deserts.
I am certain some Examples will put a total stop to those vile practices, And am happy, the present Oppertunity offers of making such Examples.
Your Excellency will in your wisdom give such sanction to the proceedings of the Court as you shall think proper. I am Sir, with greatest respect your most obt hume Servt

Adm Hubley Jr Lt Cl Prest of Ct Ma[rtia]l

